Name: Commission Regulation (EEC) No 899/87 of 30 March 1987 laying down quality standards for cherries and strawberries
 Type: Regulation
 Subject Matter: health;  marketing;  plant product
 Date Published: nan

 Avis juridique important|31987R0899Commission Regulation (EEC) No 899/87 of 30 March 1987 laying down quality standards for cherries and strawberries Official Journal L 088 , 31/03/1987 P. 0017 - 0024 Finnish special edition: Chapter 3 Volume 23 P. 0076 Swedish special edition: Chapter 3 Volume 23 P. 0076 *****COMMISSION REGULATION (EEC) No 899/87 of 30 March 1987 laying down quality standards for cherries and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1351/86 (2), and in particular Article 2 (3) thereof, Whereas the quality standards for cherries and strawberries are laid down in Annexes I/8 and I/9 of Commission Regulation No 58 (3); whereas those standards were amended by Regulations (EEC) No 51/65 (4) and (EEC) No 844/76 (5); Whereas a change has occured in the production and marketing of these products particularly as regards the requirements of consumer and wholesale markets; whereas the common quality standards for cherries and strawberries should therefore be changed to take those new requirements into account; Whereas such changes entail alteration of the definition of the supplementary quality class as laid down by Council Regulation (EEC) No 1194/69 (6); whereas accoint should be taken, in defining that class, of the economic importance to producers of the products concerned and of the need to meet consumer requirements; Whereas the standards are applicable at all stages of marketing; whereas transportation over a long distance, storage for a certain length of time or the various handling operations may bring about deterioration due to the biological development of the products or their tendency to perish; whereas, therefore, account should be taken of such deterioration when applying the standards at the marketing stages following dispatch; whereas, since the products in the 'Extra' class have to be particularly carefully sorted and packaged, only lack of freshness or turegescence is to be taken into into account only in their case; Whereas in the interest of clarity and certainty as to legal requirements for ease of use the standards thus changed should be consilidated in a single text; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for cherries falling within subheading 08.07 C of the Common Custums Tariff and for strawberries falling within subheading 08.08 A of the Common Customs Tariff are set in Annexes I and II hereto. These standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72. However, at the stages following dispatch the products may show, in relation to thestandards prescribed, - a slight lack of freshness and turgescence, - for the products graded in the class other than the 'Extra' class, slight alternation due to their development and their tendency to perish. Article 2 Regulation No 58 is hereby amended as follows: - in Article 1, 'cherries' and 'strawberries' shall be deleted, - Annexes I/8 and I/9, specifying the quality standards for cherries and strawberries respectively, shall be deleted. Article 3 Council Regulation (EEC) No 1194/69 is hereby amended as follows: - in Article I, 'cherries' and 'strawberries' shall be deleted, - Annexes IV and V concerning cherries and strawberries respectively shall be deleted. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 119, 8. 5. 1986, p. 46. (3) OJ No 56, 7. 7. 1962, p. 1606/62. (4) OJ No 55, 3. 4. 1965, p. 793/65. (5) OJ No L 96, 10. 4. 1976, p. 28. (6) OJ No L 157, 28. 6. 1969, p. 1. ANNEX I QUALITY STANDARD FOR CHERRIES I. DEFINITION OF PRODUCE This standard applies to cherries, of varieties (cultivars) derived from Prunus Avium L., Prunus Cerasus L., or hybrids thereof, to the supplied fresh to the consumer, cherries for industrial processing being exlcuded. II. PROVISIONS CONCERNING QUALITY The purpose of this standard is to define the quality requirements for cherries, after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the cherries must be: - intact, - fresh in appearance, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - firm (according to the variety), - clean, practically free of any visible foreign matter, - practically free from pests, - free from abnormal external moisture, - free of any foreign smell and/or taste. - with the stem attached (1). The cherries must be sufficiently developed and display satisfactory ripeness. The development and the condition must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Cherries are classified into four classes, defined below: (i) 'Extra' Class Cherries in this class must be of superior quality. They must be well developed and have all the characteristics and the colouring typical of the variety. They must be free from defects apart from a very slight superficial deterioration of the skin, on condition that this does not affect the quality and general appearance of the produce or its presentation in the package. (ii) Class I Cherries in this class must be of good quality. The must present the characteristics of the variety. They may, however, have the following defects, provided these do not impair the external appearance of the fruit or its conservation: - a slight defect in shape, - a slight defect in colouring. They must be free of burns, cracks, bruises or defects caused by hail. (iii) Class II This class includes cherries which do not qualify for inclusion in the higher classes, but which satisfy the minimum requirements defined above. However, the cherries may have: - defects in shape and colouring, on condition that they retain the characteristics of variety, - small, healed surface scars, not likely to impair significantly the appearance or conservation of the fruit. (iv) Class III (1) This class includes cherries which do not qualitfy for inclusion in the higher classes but satisfy the requirements for Class II. They may, however, show healed surface scars not likely to impair significantly their conservation. III. PROVISIONS CONCERNING SIZING Sizing is determined by the maximum diameter of the equatorial section. Cherries must have the following minimum sizes: - 'Extra' Class: 20 mm, - Classes I and II: 17 mm, - Class III: 15 mm. IV. PROVISIONS CONCERNING TOLERANCE Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) 'Extra' Class 5 % by number or weight of cherries not satisfying the requirements of the class but meeting those of Class I, or exceptionally, coming within the tolerances for that class, with the exception of over-ripe fruit. Within this tolerance, not more than 2 % in total may consist of split and/or worm-eaten fruit. (ii) Class I 10 % by number or weight of cherries not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances for that class. Within this tolerance, not more than 4 % in total may consist of split and/or worm-eaten fruit. (iii) Class II 10 % by number or weight of cherries satisfying neither the requirements for the classn nor the minimum requirements, excluding fruit affected by rotting or any other deterioration rendering it unfit for consumption. Within this tolerance, not more than 4 % in total may consist of over-ripe and/or split and/or worm-eaten fruit. Not more than 2 % in total may consist of over-ripe fruit. (iv) Class III 15 % by number or weight of cherries satisfying weither the requirements for the class nor the minimum requirements but excluding fruit affected by rotting or any other deterioration rendering it unfit for consumption. Within this tolerance, not more than 4 % in total may consist of over-ripe and/or worm-eaten fruit and not more than 10 % in total of split fruit. B. Size tolerances (i) 'Extra' Class and Classes I and II 10 % by number or weight of cherries not conforming to the minimum sizes specified, provided, however, that the diameter is not less than: - 17 mm in the 'Extra' Class, - 15 mm in Classes I and II. (ii) Class III 15 % by number of weight of cherries not conforming to the minimum size specified. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and consist exclusively of cherries of the same origin, variety and quality. The fruit must be of uniform size. In addition, cherries in the 'Extra' Class must be of uniform colouring and ripeness. For cherries in Class III, only uniformity of origin and variety is required. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The cherries must be packed in such a way as to ensure proper protection of the produce. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing orr labelling has been done with a non-toxic ink or glue. The packages must be free from foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or Dispatcher // Name and address of officially issued or accepted code mark // mark B. Nature of produce - 'Cherries', where the contents are not visible from the outside, - Name of the variety (optional) (1). C. Origin of produce Country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications Class. E. Official control mark (optional) (1) Missing stems are allowed in the case of: - sweet varieties which naturally lose the stem at harvest, on condition that the skin is not damaged; - sour varieties, on condition that there is no severe leakage of juice. (1) Additional class within the meaning of Article 2 (1) of Regulation (EEC) No 1035/72. Application of this quality class or of some of its requirements is subject to a decision to be taken pursuant to Article 4 (1) of the same Regulation. (1) Compulsory for sweet varieties whose stem normally becomes detached at harvesting and for sour variesties presented without the stem. However, for the latter, the package may bear the word 'sour cherries'. ANNEX II QUALITY STANDARD FOR STRAWBERRIES I. DEFINITION OF PRODUCE This standard applies to strawberries, fruit of the varieties (cultivars) grown from the genus Fragaria L. to be supplied fresh to the consumer, strawberries for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for strawberries after preparation and packaging. A. Miniumum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the strawberries must be: - intact, undamaged, - with the calyx and a short green unwithered stalk attached (except in the case of wood strawberries and subject to the special provisions for Class III), - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - practically free from damage caused by pests or disease, - clean, practically free of any visible foreign matter, - fresh, but not washed, - free of abnormal external moisture, - free of any foreign smell and/or taste. The strawberries must have been carefully picked. They must be sufficiently developed and display satisfactory ripeness. The development and the condition must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Strawberries are classified into four classes defined below: (i) 'Extra' Class: The strawberries in this class must be of superior quality. In colouring and shape they must be typical of the variety and they must be particularly uniform and regular with respect to degree of ripeness, colour and size (1). They must be bright in appearance, taking account of the characteristics of the variety, and they must be free from soil. (ii) Class I: The strawberries in this class must be og good quality. They must present the characteristics of the variety. They may, however, have the following defects, provided these do not impair the external appearance of the fruit or its conservation: - slight defects of shape, - presence of a small white patch. They may be less uniform in size. They must be practically free from soil. (iii) Class II This class includes strawberries which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. The strawberries may show: - defects of shape, on condition that they retain the characteristics of the variety, - a whitish patch not exceeding one fifth of the surface area of the fruit, - slight dry bruising not likely to spread, - slight traces of soil. (iv) Class III (1) This Class includes strawberries which do not qualify for inclusion in the higher classes, but satisfy the requirements for Class II. They may show: - slight bruising, - whitish or greenish patches over a total area not exceeding one third of the surface area of the fruit, - traces of soil, on condition that the appearance of the fruit is not too much impaired by this. - In addition, fruit with the calyx missing are permitted in this class, on condition that they have not suffered any damage. Such fruit should be packed separately. III. PROVISIONS CONCERNING SIZING Sizing is determined by the maximum diameter of the equatorial section. Strawberries must be of the following minimum sizes: - 'Extra' Class: 25 mm, - Classes I and II: 18 mm, - Class III: 15 mm. No minimum size is laid down for wood strawberries. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated. A. Quality tolerances (i) 'Extra' Class 5 % by number or weight of strawberries not satisfying the requirements for the class but meeting the requirements for Class I, or, exceptionally, coming within the tolerances for that class. Of these 5 %, not more than 2 % in total may consist of spoilt fruit. (ii) Class I 10 % by number or by weight of strawberries not satisfying the requirements for the class but metting the requirements for Class II, or, exceptionally, coming within the tolerances for that class. Of these 10 %, not more than 2 % in total may consist of spoilt fruit. (iii) Class II 10 % by number or weight of strawberries not satisfying the requirements for the class, nor the minimum requirements, but excluding fruit affected by rotting, severe bruising or any other deteriotation rendering it unfit for consumption. Of these 10 %, not more than 2 % in total may consist of spoilt fruit. (iv) Class III 15 % by number or weight of strawberries not satisfying the requirements for the class nor the minimum requirements, but exluding fruit affected by rotting, severe bruising or any other deterioration rendering it unfit for consumption. Of these 15 %, not more than 4 % in total may consist of spoilt fruit. 10 % by number or weight of strawberries may consist of fruit: - without a calyx, in the case of fruit presented with the calyx and stalk, - with a calyx, in the case of fruit presented without a calyx or stakl. B. Size tolerances For all classes: 10 % by number or weight of strawberries not conforming to the minimum size. V. PROVISIONS CONCERNING PRESENTENTION A. Uniformity The contents of each package must be uniform and contain only strawberries of the same origin, variety and quality. For Class III strawberries, only uniformity of origin is required. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The strawberries must be packed in such a way as to ensure that they are suitably protected. The materials used inside the package must must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps beating trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Fruit in the 'Extra' Class must be particurlarly well presented. Packages must be free from all foreign matter. VI. PROVISIONS CERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Idenfication 1.2 // Packer and/or Dispatcher // Name and address or officially issued or accepted code mark B. Nature of produce - 'Strawberries', if the contents are not visible from the outside, - name of the variety (optinal). C. Origin of produce - Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications - Class. E. Official control mark (optional) (1) These uniformity requirements for the 'Extra' Class may be applied a little less strictly in the case of wood strawberries. (1) Additional class within the meaning of Article 2 (1) of Regulation (EEC) No 1035/72. Use of this quality class or of some of its specifications is subject to a decision to be taken under Article 4 (1) of the same Regulation.